Citation Nr: 1010584	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In November 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  In January 2009, 
the Board remanded the matter to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required.


REMAND

In the January 2009 remand, the Board requested that the RO 
obtain VA medical records, including those from a California 
facility, and request copies of treatment records from Dr. 
Yee.  Accordingly, in April 2009, the Huntington RO, 
designated to complete the additional development, submitted 
a request to the Loma Linda VA Medical Center (VAMC) and 
asked the Veteran to return a completed VA Form 21-4142 to 
authorize VA to request records from Dr. Yee.  Two subsequent 
requests to the Loma Linda VAMC were made.

In April 2009, the Veteran submitted a completed VA Form 21-
4142 and records from Dr. Yee and the American Lake VAMC to 
the Huntington RO.  Records from the Loma Linda VAMC were 
received by the Huntington RO in July 2009.

In December 2009, the AMC issued a supplemental statement of 
the case (SSOC) noting that the Veteran had not returned a 
completed VA Form 21-4142 and that it had been unsuccessful 
in obtaining medical records from the Loma Linda VAMC.

Given the above, it appears that there may have been some 
miscommunication between the Huntington RO and the AMC 
because the record clearly shows that the Veteran submitted 
the VA Form 21-4142 and the Loma Linda VAMC sent a copy of 
its medical records.

In addition, in March 2009, prior to the Huntington RO's 
development of the case, the Veteran, through his 
representative, submitted additional VA and private medical 
records to the Seattle RO.  This evidence was forwarded to 
the Board in February 2010 and likewise has not been 
considered by the AMC in the SSOC.

Lastly, in January 2010, the Veteran submitted another VA 
Form 21-4142 for Dr. Yee.  

In light of the above, although the Veteran has already 
submitted records from Dr. Yee, to ensure that all records 
are associated with the claims file, the RO should attempt to 
obtain any outstanding records since March 2009 using the 
recently submitted VA Form 21-4142.  Thereafter, the RO 
should readjudicate the claim, reviewing all of the 
additional evidence added to the record since the issuance of 
the August 2008 SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain any outstanding 
treatment records from Dr. Yee since March 
2009.

2.  Thereafter, the RO should readjudicate 
the claim, with consideration of all 
additional evidence added to the record 
since the issuance of the August 2008 
SSOC.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

